Citation Nr: 0936716	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  00-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to death pension benefits for the Veteran's 
children for the period from April 1, 1976 to October 1, 
1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1943 to 
October 1944.  He died in April 1976. 

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an adverse 
rating determination of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Chicago, Illinois in 
which the RO denied the benefit sought on appeal.  The 
appellant, the surviving spouse of the Veteran, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO in September 2000.  Thereafter, the Board remanded the 
appellant's case for further development in June 2001.  
Subsequent to the completion of that development, the case 
was returned to the Board for further review.  The Board then 
issued a decision in October 2005 in which it denied the 
appellant's claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims ("CAVC" or "Court").  In a February 2009 memorandum 
decision, the Court vacated and remanded the Board's October 
2005 decision.  The case has since been returned to the Board 
for further review.  

After reviewing the February 2009 CAVC order and the 
instructions set forth therein, the Board finds that 
additional development of the appellant's claim is necessary.  
As such, this claim is hereby REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  The 
RO will contact the appellant and inform her if further 
action is required on her part.  


REMAND

Unfortunately, a review of the record with respect to the 
appellant's claim of entitlement to death pension benefits 
for the Veteran's children for the period from April 1, 1976 
to October 1, 1987 discloses a need for further development 
prior to final appellate review.  

As discussed in previous Board decisions, the Veteran passed 
away in April 1976.  In this appeal, the appellant contends 
that her children are owed retroactive death pension 
benefits.  Specifically, the appellant essentially asserts 
that a May 1976 claim she submitted for Social Security 
Administration ("SSA") benefits was also a claim for VA 
death pension benefits pursuant to 38 C.F.R. § 3.153.  This 
regulation provides that an application on a form jointly 
prescribed by VA and the Secretary of Health, Education and 
Welfare filed with the Social Security Administration on or 
after January 1, 1957 will be considered a claim for death 
benefits, and to have been received in the Department of 
Veterans Affairs as of the date of receipt in the Social 
Security Administration.  

In its October 2005 decision, the Board denied the 
appellant's claim on the basis that the appellant failed to 
provide specific evidence requested of her by VA to support 
her claim, to include evidence discussed in a November 2004 
letter sent by the RO to the appellant. October 2005 BVA 
decision.  In doing so, the Board considered information 
provided by SSA contained in the claims file that indicated 
three of the children of the appellant and the Veteran were 
paid SSA benefits through June 1976, March 1978 and November 
1978, respectively; and that a claim with SSA was filed in 
May 1976 after the Veteran's death. Id., p. 9.  The Board 
determined that the May 1976 claim for SSA benefits was also 
a claim for VA benefits per 38 C.F.R. § 3.153, which was not 
adjudicated at that time. Id., p. 11.  However, since the 
appellant failed to provide the specific evidence requested 
of her by VA to support her claim, her request for pension 
benefits was denied. Id., pgs. 11-12.     

On appeal, the appellant argued before the CAVC that the 
Board erred in issuing its October 2005 decision in that she 
did not receive appropriate notice of the evidence needed to 
substantiate her claim of entitlement to death pension 
benefits pursuant to the Veterans Claims Assistance Act of 
2000 ("VCAA"); and that VA failed in its duty to assist her 
in obtaining that evidence. See appellant's CAVC pleading.  
In its memorandum decision, the Court agreed with the 
appellant when it determined that the VCAA notice provided to 
the appellant was inadequate and that the Board failed to 
adequately explain how VA satisfied its duty to assist the 
appellant with respect to obtaining records from the Social 
Security Administration. February 2009 CAVC memorandum 
decision, pgs. 7-12.  In this regard, the Court found that 
although the RO obtained a copy of the 1976 SSA application 
submitted by the appellant and her children from the Social 
Security Administration, VA never received the actual SSA 
records associated with that claim and the Social Security 
Administration never sent any indication to VA that the 
records did not exist. Id., p. 11; see also 38 C.F.R 
§ 3.159(e).  Based upon the foregoing, the Court ordered that 
the Board's October 2005 BVA decision be vacated and remanded 
for readjudication consistent with the Court's decision, to 
specifically include providing the appellant proper VCAA 
notice in relationship to her claim. Id., p. 12.  

Therefore, in light of the CAVC memorandum decision and the 
instructions set forth therein, the Board finds that the 
appellant's claim of entitlement to death pension benefits 
should be remanded to the RO for the purpose of providing the 
appellant adequate notice of the VCAA and to attempt to 
obtain the actual SSA records related to the appellant's May 
1976 application for SSA benefits.  In doing so, the RO 
should document all avenues taken to obtain the SSA records 
and the ultimate outcome of such attempts.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's claim of entitlement 
to death pension benefits for the 
Veteran's children for the period from 
April 1, 1976 to October 1, 1987, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In doing so, the RO 
should make certain that the VCAA 
notice provided to the appellant 
contains the information discussed in 
the "conclusion" paragraph of the 
February 2009 CAVC memorandum decision. 
February 2009 CAVC memorandum decision, 
p. 12.  

2.  The RO should pursue all reasonable 
avenues of development in an attempt to 
obtain the actual records related to 
the appellant's May 1976 application 
for Social Security Administration 
("SSA") benefits in accordance with 
38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).  In doing so, the RO 
should document all avenues taken to 
obtain these records and the ultimate 
outcome of such attempts.  If the RO's 
attempts to obtain these SSA records 
are unsuccessful, the RO should notify 
the appellant of VA's inability to 
obtain these records in accordance with 
38 C.F.R § 3.159(e).   

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the appellant's 
claim of entitlement to death pension 
benefits for the Veteran's children for 
the period from April 1, 1976 to 
October 1, 1987.  If the benefit sought 
by the appellant is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument she 
desires to have considered in connection with her current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




